Order issued January 15, 2013




                                            In The
                                  C!rourt of .Appeals
                       lf.ifth, ili.atrict of IDexa.a at 1.Ilalla.a
                                     No. 05-12-01723-CV


                            IN REMARK D. PACKER, Relator


                 Original Proceeding from the County Court at Law No. 3
                                  Dallas County, Texas
                          Trial Court Cause No. CC-11-06711-C


                                         ORDER
                         Before Justices O'Neill, Francis, and Murphy

       Based on the Court's opinion of this date, we DENY relator's petition for writ of mandamus.

We ORDER that relator bear the costs of this original proceeding.